333 F.2d 1019
Clarence Archie ABBOTT, Appellant,v.UNITED STATES of America, Appellee.
No. 19110.
United States Court of Appeals Ninth Circuit.
May 21, 1964.

Clarence A. Abbott, in pro. per.
Francis C. Whelan, U. S. Atty., Donald A. Fareed, Asst. U. S. Atty., Chief, Civil Section, Jacqueline L. Weiss, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before JERTBERG, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM.


1
Abbott appeals from an order denying his petition for a writ of habeas corpus. The order is affirmed for the reasons stated by the trial judge in his opinion.